DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “J channel having a lip, with the front side having a lower edge in contact with the lip and with the front, back and top side in contact with inner surfaces of the  J channel” in claim 7, “an external surface of a building” in claim 9, “inserting the bracket into a J channel having a lip, with the front side having a lower edge in contact with the lip and with the front, back and top side in contact with inner surfaces of the J channel” in claim 16 and “coupling the bracket to an external surface of a building” in claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Cls. 16 and 17, the limitations of the claim refer to how the bracket is intended to be used.  However, claims 16 and 17 depend from claim 12 which is a method of “providing” the bracket.  Therefore, Claims 16 and 17 refer to an entirely different invention than the claim they depend upon.  In other words, a process of providing a bracket and a process for using a bracket are distinct methods or processes.  By combining them into the same claim set renders the limitations indefinite since it is unclear how a process for using a bracket further limits a process for providing a bracket.  For the purpose of examination, the Examiner will treat these limitations as intended use recitations since they do not further limit the “providing” method.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pollack US 7987650 (hereinafter Pollack) in view of Dickinson US 6718599 (hereinafter Dickinson).
Re. Cl. 1, Pollack discloses: An apparatus (100, Fig. 1) comprising: a bracket (100, Fig. 1) including: a front side (104, Fig. 1); a back side (101, Fig. 1); a top side (109, Fig. 1) connecting the front side and the back side (see Fig. 1), the front, back and top sides forming boundaries that bound three sides of an opening (see G, Fig. 1) configured for receiving building material having opposing parallel surfaces offset by and defining a thickness of the building material (see Fig. 1-2, 105); and grip fasteners (103, Fig. 1) coupled to the front side and to the back side the grip fasteners being configured and arranged with the bracket to: facilitate insertion of the building material into the central region of the opening and past the grip fasteners in a direction toward the top side (see Fig. 1, 103’s have flat ramp surfaces to progress to pointed ends and therefore are configured and arranged to facilitate insertion of materials passed the 103 towards 109 as shown in Fig. 2); and after said insertion of the building material, lock the building material in place by engaging with each of the opposing parallel surfaces of the building material and applying forces respectively in a direction extending from the front and back sides toward the central region and top side (see Fig. 1, due to the triangular shape of 103’s, they are configured to lock the material within the gap G as shown in Fig. 2), therein preventing the building material from being withdrawn from the opening in a direction away from the top side (see Fig. 1-2, the triangular shape of the fasteners 103s would prevent removal of the supported member).
Re. Cl. 2, Pollack discloses: the grip fasteners are configured to: operate in a first state in which the grip fasteners coupled to the front side are co- planar with the front side, and the grip fasteners coupled to the back side are co-planar with the back side (due to the manner in which 103s are cut out from surfaces 104 and 101 as shown in Fig. 1, the grips fasteners are configured to be deflected and thus coplanar with surfaces 104 and 101 when under appropriate force); and operate in a second state in which the grip fasteners coupled to the front side are bent into the opening toward the back side, and the grip fasteners coupled to the back side are bent into the opening toward the front side (see Fig. 1).
Re. Cl. 3, Pollack discloses: each of the grip fasteners coupled to the front side includes a tab having a first edge connected to the front side and configured to bend into the opening, with remaining edges of the grip fasteners separated from the front side and extending away from the front side into the opening toward the back side (see 103’s Fig. 1).
Re. Cl. 4, Pollack discloses: each of the grip fasteners coupled to the back side includes a tab having a first edge connected to the back side and configured to bend into the opening, with remaining edges of the grip fasteners separated from the back side and extending away from the front side into the opening toward the front side (see 103’s Fig. 1).
Re. Cl. 5, Pollack discloses: each of the grip fasteners coupled to the back side includes a tab having a first edge connected to the back side and configured to bend into the opening, with remaining edges of the grip fasteners separated from the back side and extending away from the front side into the opening toward the front side (see 103’s Fig. 1).
Re. Cl. 6, Pollack discloses: the bracket is in a shape defining a partial rectangle with the front side and back side being in parallel planes and the top side being perpendicular to the front side and back side (see Fig. 1).
Re. Cl. 7, Pollack discloses: the bracket is in a "J" shape defining a partial rectangle (see Fig. 1) with the front side and back side being in parallel planes and the top side being perpendicular to the front side and back side (see Fig. 1), and the bracket is configured for insertion into a J channel having a lip, with the front side having a lower edge in contact with the lip and with the front, back and top side in contact with inner surfaces of the J channel (see Fig. 1, due to the bracket 100 having the claimed shape as shown in Fig. 1, the bracket 100 is configured to be used in the claimed intended use).
Re. Cl. 8, Pollack discloses: the grip fasteners include tabs having a first edge connected to the front side or to the back side, and remaining edges that extend into the opening with the tabs being bent into the opening, with an upper edge 3App. Serial No.: 16/530,268 Docket No.: HUIZ.100PA nearest the top side being configured for engaging with and locking to a surface of the building material (see Fig. 1-2).
Re. Cl. 9, Pollack discloses: the bracket is coupled to an external surface of a building and configured to accept siding introduced into the opening in a direction toward the top side, and to prevent removal of the siding from the opening in a direction away from the top side (see Fig. 1, the bracket is configured to be coupled to an external surface via holes 112 and having a siding piece slid therein).
Re. Cl. 10, Pollack discloses: An apparatus (Fig. 1) comprising: a front side (104, Fig. 1); a back side (101, Fig. 1); a top side (109, Fig. 1) connecting the front side and the back side (see Fig. 1), the front, back and top sides forming boundaries that bound three sides of an opening (see Fig. 1); a first grip fastener coupled to the front side (see 103, Fig. 1) and extending inward toward the opening and both the back and top sides at an incline relative to the front side (see Fig. 1); and a second grip fastener (see 103, Fig. 1) coupled to the back side and extending inward toward the opening and both the top and front sides at an incline relative to the back side (see Fig. 1), the second grip fastener being configured and arranged with the first grip fastener to engage with opposing parallel surfaces of siding material as it is inserted into the opening (see Fig. 1-2), to apply opposing forces that guide the siding into a central region of the opening and fix the siding at the central region (see Fig. 1-2).
Re. Cl. 11, Pollack discloses: the grip fasteners are configured and arranged with each other and the front, back and top sides to, in response to insertion of the siding material into a region of the opening bound by the front, back and top sides and past the grip fasteners in a direction toward the top side, engage with and lock the siding material by resisting a moment of bending of the grip fasteners toward the opening, relative to the sides to which the grip fasteners are connected (see Fig. 1-2).
Re. Cl. 12, Pollack discloses: A method (see Fig. 1-2) comprising: providing a bracket (100, Fig. 1) including: a front side (104, Fig. 1); a back side (101, Fig. 1); a top side (109, Fig. 1) connecting the front side and the back side, the front, back and top sides forming boundaries that bound three sides of an opening (see Fig. 1); providing a plurality of grip fasteners (103s, Fig. 1), including grip fasteners coupled to the front side and other grip fasteners coupled to the back side (see Fig. 1),; and inserting building material into the central region of the opening (see 105, Fig. 1-2) and past the grip fasteners in a direction toward the top side by forcing the grip fasteners away from one another with the building material via the inserting (see Fig. 1-2), the building material having opposing parallel surfaces offset by and defining a thickness of the building material (see Fig. 2); and after inserting the building material, locking the building material in place by engaging the grip fasteners with each of the opposing parallel surfaces of the building material and using the grip fasteners to prevent the building material from being withdrawn from the opening in a direction away from the top side (see Fig. 2).
Re. Cl. 13, Pollack discloses: prior to inserting the building material, further including bending the grip fasteners coupled to the front side into the opening toward the back side, and bending the grip fasteners coupled to the back side into the opening toward the front side (see Fig. 1, 103’s are bent towards sides 101 and 104, respectively), wherein locking the building material in place includes engaging edges of the bent grip fasteners with the building material such that applying force on the building material in a direction away from the top side applies a moment to the engaged edges of the bent grip fasteners in a direction toward the building material (see Fig. 2).
Re. Cl. 14, Pollack discloses: bending the grip fasteners includes bending each grip fastener along an edge of the grip fastener that is coupled to one of the 5App. Serial No.: 16/530,268 Docket No.: HUIZ.100PA front side or the back side, with other edges of the grip fastener being free to bend into the opening (see Fig. 1, base of triangular portions 103 are connected to the sides 101 and 104 respectively).
Re. Cl. 15, Pollack discloses: providing the bracket in a shape defining a partial rectangle with the front side and back side being in parallel planes and the top side being perpendicular to the front side and back side (see Fig. 1).
Re. Cl. 16, Pollack discloses: inserting the bracket into a J channel having a lip, with the front side having a lower edge in contact with the lip and with the front, back and top side in contact with inner surfaces of the J channel (see Fig. 1-2, the bracket 100 is capable of being used in the claimed intended use due to it having the claimed J shape).
Re. Cl. 17, Pollack discloses: coupling the bracket to an external surface of a building, wherein inserting the building material includes inserting siding into the opening in a direction toward the top side, and securing the siding to the building by preventing removal of the siding from the opening in a direction away from the top side via the grip fasteners (see Fig. 1, the bracket is configured to be coupled to an external surface via holes 112 and having a siding piece slid therein).
Re. Cl. 19, Pollack discloses: the grip fasteners include tips at ends thereof configured to, upon insertion of the building material with the grip fasteners bent toward the central region, prevent removal of the building material by penetrating a surface thereof (see Fig. 1, pointed ends of triangular structures 103).
Re. Cl. 20, Pollack discloses: engaging the grip fasteners includes penetrating ends of the grip fasteners into the building material with the grip fasteners bent toward the central region and applying a force in a direction toward the tip side (see Fig. 1-2).
Re. Cls. 1, 10 and 12, Pollack does not disclose the grip fasteners being offset laterally relative to one another such that the grip fasteners on the front side bend past the grip fasteners on the back side when respectively bent through a central region of the opening bound by the front, back and top sides (Cl. 1),the second grip fastener being offset laterally relative to the first grip fastener to facilitate bending of the first and second grip fasteners in opposing arcs past one another within the opening (Cl. 10) or that are offset laterally relative to one another such that the grip fasteners on the front side bend past the grip fasteners on the back side when respectively bent through a central region of the opening bound by the front, back and top sides (Cl. 12). Dickinson discloses an alternate bracket apparatus (Fig. 1) which includes parallel sides (12 and 14, Fig. 1) with a top side connecting the parallel sides (see 16, Fig. 1); the bracket receives a material between the parallel sides and grips the material via grip fasteners (see 36a and 38a, Fig. 1-4).  Re. Cl. 1, Dickinson discloses the grip fasteners being offset laterally relative to one another such that the grip fasteners on the front side bend past the grip fasteners on the back side when respectively bent through a central region of the opening bound by the front, back and top sides (see Fig. 1-1a).  Re. Cl. 10, Dickinson discloses the second grip fasteners being offset laterally relative to the first grip fastener to facilitate bending of the first and second grip fasteners in opposing arcs past one another within the opening (see Fig. 1-1a, by having material press onto 36a and 38a, the fasteners would pivot in the claimed arcs).  Re. Cl. 12, Dickinson discloses the grip fasteners are offset laterally relative to one another such that the grip fasteners on the front side bend past the grip fasteners on the back side when respectively bent through a central region of the opening bound by the front, back and top sides (see Fig. 1-1a). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Pollack grip fasteners to be offset and extend past one another as disclosed by Dickinson to reduce localized stress on the object the bracket supports.  By staggering the grip fasteners, they would engage the object being supported by the bracket in different locations, therefore spreading out stress onto the object.   
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pollack in view of Dickinson as applied to claims 1-17 and 19-20 above, and further in view of Pfaller US 6389658 (hereinafter Pfaller).
Re. Cl. 18, the combination of Pollack in view of Dickinson discloses providing the bracket and providing the grip fasteners includes: removing some of the sheet metal to form respective edges of the grip fasteners within an interior region of the sheet metal, leaving one edge of each grip fastener coupled to the sheet of metal (see Fig. 1, parts of the metal between 103 and 101/104 are removed so that 103s project inward as shown); and bending the sheet of metal to form the front, back, and top sides, with the front and back sides being in offset parallel panes, the top side being perpendicular to the front and back sides, and the grip fasteners being in the front and back sides (see Fig. 1).  However, the combination of Pollack in view of Dickinson does not specifically disclose forming a sheet of metal into the shape of the bracket in planar form.  Pfaller disclose that it is known to form a bracket with grip fasteners (10, Fig. 1-4)    from a sheet of metal into the shape of the bracket in planar form (see Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the Pollack in view of Dickinson from a sheet of metal into the shape of the bracket in a planar form as disclosed by Pfaller since Pfaller states that such a process is an economical manufacturing process (Col. 4, Lines 5-7).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dickenson US 7428770, Kridler US 2418076, Pritchard US 3222831 and Vassiliou US 6691380 and Walda US 7434329 disclose other known brackets which are presented to the Applicant for their consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632